DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ognyan Beremski (Reg. No. 51,458) on April 12, 2022. The examiner proposed amendments to better place the application in condition for allowance, particularly adding the limitation that prior arts fail to teach. Mr. Valencia agreed.
The application has been amended as follows: 



Listing of Claims: 

1.	(Currently Amended)  A method of operation for a transaction-based hybrid memory system, the method comprising:
	receiving at a hybrid memory controller, a transaction read command originating from a command queue of a host memory controller, the command queue comprising at least one mask;
	performing, by the hybrid memory controller, in response to receiving the transaction read command, a non-volatile memory (NVM) read command to read data from a selected NVM device of a plurality of NVM devices coupled to the hybrid memory controller as prefetch data;
	updating, by the hybrid memory controller, the prefetch data according to the at least one mask to obtain updated data;
	transferring, by the hybrid memory controller, the updated data from the selected NVM device to a selected volatile memory (VM) device of a plurality of VM devices coupled to the hybrid memory controller in response to control signals from a direct memory access (DMA) engine in the hybrid memory controller and without intervention by the host memory controller;
	buffering, by the hybrid memory controller, the updated data in a cache-line of a data bus; and
transmitting, by the hybrid memory controller, an acknowledge signal to the host memory controller to indicate that the data is available on the data bus.

2.	(Previously Presented)  The method of claim 1, further comprising:
	the hybrid memory controller transmitting read command sequences to the selected NVM device to cause the selected NVM device to perform a burst read operation of the data as prefetch data.

3.	(Previously Presented)  The method of claim 2, further comprising:
	communicating a volatile memory read burst to the host memory controller from the hybrid memory controller, to deliver the updated data to the host memory controller in a cache-line read operation.

4.	(Original)  The method of claim 3, wherein the cache-line read operation comprises:
	an acknowledgment indicator (ACK) of “Low” for cache-hit cases.

5.	(Original)  The method of claim 4, wherein the cache-line read operation comprises:
	previous data in a cache buffer of the hybrid memory controller with the previous data being in an interrupt request (IRQ)-pulse-signaling line for precache-miss cases.

6.	(Previously Presented)  The method of claim 3, further comprising:
	the hybrid memory controller reading the prefetch data from the plurality of non-volatile memory devices; and
	the hybrid memory controller writing the prefetch data to the selected VM device.

7.	(Previously Presented)  The method of claim 6, wherein the at least one mask comprises a prefetch-mask and a hit-mask, and the method further comprising:
	updating the prefetch-mask to indicate writing of the prefetch data as a prefetch write; and
	updating the data based on truncating the prefetch data according to the hit-mask, when the prefetch write overlaps with the hit-mask.

8.	(Previously Presented)  The method of claim 7, further comprising:
	updating the hit-mask to cover a partial data write of the prefetch data to the selected VM device.

9.	(Currently Amended)  A method of operation for a transaction-based hybrid memory system, the method comprising:
	receiving by a hybrid memory controller, a transaction write command and data from a command queue of a host memory controller, the command queue comprising at least one mask;
	receiving by the hybrid memory controller, a volatile memory address from [[a]]the host memory controller;
	transmitting by the hybrid memory controller, in response to receiving the transaction write command, a non-volatile memory write command to a selected volatile memory (VM) device of a plurality of VM devices coupled to the hybrid memory controller, to write the data to the selected VM device based on the volatile memory address to obtain written data; 
	updating, by the hybrid memory controller, the written data according to the at least one mask; and
	transferring by the hybrid memory controller, the updated written data from the selected VM device to a selected non-volatile memory (NVM) device of a plurality of NVM devices coupled to the hybrid memory controller in response to control signals from a direct memory access (DMA) engine in the hybrid memory controller and without intervention from the host memory controller, wherein the hybrid memory controller uses a hash-mapped cache to control DMA transfer of unused data from the data to be written to the selected NVM device.

10.	(Previously Presented)  The method of claim 9, wherein receiving the transaction write command and the data comprises:
	writing a cache in a write latency.

11.	(Previously Presented)  The method of claim 10, further comprising:
	writing the cache to the selected VM device; and
	transferring the cache from the selected VM device to the selected NVM device using the write latency.

12.	(Cancelled)

13.	(Previously Presented)  The method of claim 9, further comprising:
	the hybrid memory controller controlling a rate at which the DMA engine transfers the data from the selected VM device to the selected NVM device.

14.	(Currently Amended)  A transaction-based hybrid memory system, the system comprising:
	a host memory controller with a command queue coupled to a memory bus, the command queue comprising at least one mask;
	a dynamic random-access memory (DRAM) dual in-line memory module (DIMM) coupled to the host memory controller via the memory bus; and
	a plurality of hybrid memory DIMMs coupled to the host memory controller over the memory bus, each of the plurality of hybrid memory DIMMs including:
a hybrid memory controller comprising:
			non-volatile memory control logic;
cache control logic comprising a direct memory access (DMA) engine; and
a host interface coupled to the host memory controller over the memory bus;
a cluster of non-volatile memory (NVM) devices coupled to the non-volatile memory control logic; and
a cluster of volatile memory (VM) devices coupled to the cache control logic,
	wherein the hybrid memory controller is further configured to perform a non-volatile memory (NVM) read command to read data from a selected NVM device of a plurality of NVM devices coupled to the hybrid memory controller as prefetch data, update the prefetch data according to the at least one mask to obtain updated data, and transfer the updated data from the selected NVM device to a selected volatile memory (VM) device of a plurality of VM devices coupled to the hybrid memory controller in response to control signals from a direct memory access (DMA) engine in the hybrid memory controller and without intervention by the host memory controller, and buffer a data cache-line of a data bus associated with the memory bus based on the updated data. 

15.	(Cancelled)

16.	(Currently Amended)  The transaction-based hybrid memory system of claim [[15]]14, wherein the hybrid memory controller is further configured to:
	
	transmit an acknowledge signal to the host memory controller to indicate that the updated data is available on the data bus.

17.	(Previously Presented)  The transaction-based hybrid memory system of claim 14, wherein the hybrid memory controller is further configured to:
	transmit read command sequences to the selected NVM device to cause the selected NVM device to perform a burst read operation of the data as the prefetch data.

18.	(Previously Presented)  The transaction-based hybrid memory system of claim 17, wherein the hybrid memory controller is further configured to:
	communicate a volatile memory read burst to the host memory controller, the volatile memory read burst to deliver the updated data to the host memory controller in a cache-line read operation.

19.	(Original)  The transaction-based hybrid memory system of claim 18, wherein the cache-line read operation comprises an acknowledgment indicator (ACK) of “Low” for cache-hit cases, and wherein the cache-line read operation comprises previous data in a cache buffer of the hybrid memory controller with the previous data being in an interrupt request (IRQ)-pulse-signaling line for precache-miss cases.

20.	(Previously Presented)  The transaction-based hybrid memory system of claim 18, wherein the at least one mask comprises a prefetch-mask and a hit-mask, and wherein the hybrid memory controller is further configured to:
	read the prefetch data from the cluster of non-volatile memory devices;
	write the prefetch data to the selected one of the cluster of volatile memory devices;
	update the prefetch-mask to indicate writing of the prefetch data as a prefetch write; and
	update the data at least by truncating the prefetch data according to the hit-mask, when the prefetch write overlaps with the hit-mask.

ALLOWABLE SUBJECT MATTER
The primary reason for allowance of claims 1 and 14 in the instant application is that prior arts do not teach	a hybrid memory controller to: update a prefetch data according to the at least one mask within a command queue of a host memory controller to obtain updated data; transfer the updated data from a selected NVM device to a selected volatile memory (VM) device of a plurality of VM devices coupled to the hybrid memory controller in response to control signals from a direct memory access (DMA) engine in the hybrid memory controller without intervention by the host memory controller; and buffer the updated data in a cache-line of a data bus.
The primary reason for allowance of claim 9 in the instant application is that prior arts do not teach a hybrid memory controller to: update a written data according to at least one mask within a command queue of a host memory controller; transfer the updated written data from a selected VM device to a selected non-volatile memory (NVM) device of a plurality of NVM devices coupled to the hybrid memory controller in response to control signals from a direct memory access (DMA) engine in the hybrid memory controller without intervention from a host memory controller, wherein the hybrid memory controller uses a hash-mapped cache to control DMA transfer of unused data from the data to be written to the selected NVM device.

	The remaining claims 2-8, 10, 11, 13 and 16-20 are allowed by virtue of their dependencies on the independent claims. Hence, the examiner has allowed claims 1-11, 13, 14 and 16-20.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	CLOSING COMMENTS
Conclusion

    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS ALOWED IN THE APPLICATION
	Per the instant office action, claims 1-11, 13, 14 and 16-20 have been allowed.
        b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571)272-8596.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code 571-270-1023. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).



/Ernest Unelus/
Primary Examiner, Art Unit 2181